                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

MARCIE MEYER and MICHAEL
MEYER,
                                                                8:16CV542
                      Plaintiffs,

           v.                                               MEMORANDUM
                                                             AND ORDER
CURRIE TECH CORP. and ACCELL
NORTH AMERICA, INC.,

                      Defendants.


       This matter is before the Court on defendants Currie Tech Corp. and Accell North
America, Inc.’s (collectively, “Currie”) objection (Filing No. 134) to the December 6,
2018, Order of the magistrate judge1 (Filing No. 133) granting plaintiffs Marcie and
Michael Meyer (the “Meyers”) leave to conduct limited depositions of two previously
deposed witnesses. Currie contends the magistrate judge erroneously concluded that “new
information” provided by several Currie witnesses warranted supplemental depositions.
According to Currie, those depositions are “cumulative, duplicative, and unreasonably
burdensome.” Currie requests that the Court reverse the magistrate judge’s order.

       The Meyers respond (Filing No. 136) that the supplemental depositions are
necessary “to clarify very limited, but important facts.”

       Upon careful review, the Court finds Currie’s request for reversal (Filing No. 134)
should be denied. Currie has not “shown that the magistrate judge’s order is clearly
erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A) (standard of review). The
magistrate judge’s order (Filing No. 133) is affirmed.



       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
       1
Nebraska.
IT IS SO ORDERED.

Dated this 20th day of December 2018.

                                        BY THE COURT:



                                        Robert F. Rossiter, Jr.
                                        United States District Judge




                                   2
